Citation Nr: 0011437	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  94-21 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for neuropathy of the left 
arm, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  During the course of the claim the veteran 
relocated, and his appeal has continued from the RO in 
Chicago, Illinois.  The veteran had active service from 
October 1979 to November 1991.

In May 1999, the Board remanded this claim for further 
development, which has since been accomplished, and the claim 
has again been referred to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran is right-hand dominant.

2.  Manifestations of neuropathy of the left arm are limited 
to subjective complaints of loss of sensation.

3.  EMG studies conducted during the course of this claim do 
not reflect the presence of any paralysis of the left arm.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for neuropathy of the left arm have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-
4.40, 4.124a, Diagnostic Code 8516 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for 
neuropathy of the left arm is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a mere allegation that a service-connected disability 
has increased in severity is sufficient to render the claim 
well grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

In an April 2000, VA Form 646, Statement of Accredited 
Representative in Appealed Case, the veteran's representative 
argued that the September 1999 VA examination was inadequate 
for rating purposes.  Specifically, the representative noted 
the examiner's comments in the resulting report that another 
EMG study of the veteran by the same clinician who performed 
earlier EMG studies may be useful in arriving at a conclusive 
decision about the veteran's level of disability.  Earlier 
EMG studies were performed in Kansas.  The Board would note 
that the veteran relocated during this claim, and that the 
veteran informed the VA medical center in Leavenworth, Kansas 
in January 1996 that he had moved to Illinois, and would not 
travel to Leavenworth for further examinations.  The Board 
finds that a further remand for another examination in 
Leavenworth would not be useful, that all relevant facts have 
been properly developed, and that the VA has fulfilled its 
duty to assist the veteran.

The veteran has asserted several times during the course of 
this claim that the neuropathy in his left arm is more 
severely disabling than the current 10 percent disability 
evaluation contemplates.  In a May 1994 VA Form 9, which 
perfected his appeal, the veteran stated that he had no 
feeling in his left arm midway between the shoulder and elbow 
to his hand and fingers.  He further related that he could 
not hold onto objects with his left hand without giving 100 
percent attention to what he was doing.  The veteran also 
stated that he had cut and burned his left arm without 
feeling pain.  As a result of his lawsuit against the federal 
government for failure to hire him as a federal prison guard 
because of this disability, a non-VA physician provided the 
veteran an examination in August 1994.  The premise 
underlying the lawsuit was that he was physically qualified 
for the position, and that his service-connected disability 
was not disabling.  The veteran informed that physician that 
he did not have pain or weakness in his upper extremity.  
When confronted about the statements made in the May 1994 VA 
Form 9, the veteran categorically denied these limitations 
referenced above, claiming that he made the allegations on 
the advice of his representative to increase his potential to 
obtain VA vocational rehabilitation benefits.  The veteran 
has continued with these assertions in statements received in 
March and November 1997.

The RO has afforded the veteran several VA examinations 
during the course of this claim, including one requested in 
the May 1999 Board remand.  As the results of each 
examination are substantially the same, a detailed recitation 
of the results of each is not required here, but will be 
summarized.  The veteran has consistently reported to VA 
examiners from January 1993 to date that he did not have 
sensation in his left arm midway from the left upper arm to 
his fingers.  At the time of a June 1997 VA examination, the 
veteran informed the VA examiner that he had decreased 
function in the left arm with total paralysis.  Objectively, 
no atrophy or autonomic changes were visualized, and 
peripheral pulses were described as good.  The examiner 
stated that there was a large discrepancy between the 
veteran's history, physical examination and inconsistent 
monoplegia.  

The neurological examiner who performed the September 1999 VA 
examination also noted that while the veteran reported 
weakness in the left arm for the previous two and a half 
years, with a substantial decrease in strength over the past 
year and a half, the veteran's left arm did not show evidence 
of contraction or atrophy.  The examiner stated that 
contraction and atrophy would usually be seen if the limb was 
not used for the previous year and a half.  The veteran also 
had an orthopedic examination, and the physician opined that 
the veteran gave poor effort during the examination.  The 
physician concluded that "I cannot find any orthopedic issues 
presently except for the previously aforementioned ones which 
I do believe are possibly related to effort".

In addition, the veteran has been provided numerous EMG 
studies, by both the VA in examinations made to evaluate his 
claim and by the above referenced private evaluator in 
conjunction with his lawsuit.  The veteran has consistently 
displayed normal results in EMG studies.  An EMG conducted in 
concert with a September 1999 VA examination was also normal, 
and indeed, the examiner stated that the veteran's efforts 
were poor.  The veteran informed a VA clinician in November 
1997 that his left arm was not functioning, and an splint was 
provided.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

An August 1991 service examination noted that the veteran was 
right hand dominant.  Here, the veteran's service connected 
disability is shown to affect his left, minor hand.  The 
veteran's neuropathy of the left arm has been evaluated under 
Diagnostic Code 8516, which evaluates disability of the ulnar 
nerve.  Incomplete paralysis is characterized as mild, 
moderate, or severe, with evaluations of 10, 20 and 30 
percent assigned respectively for the minor hand.  The 30 
percent evaluation is the highest available under the 
schedular criteria.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a, Diagnostic Code 8516 
(1999).  

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an 
evaluation in excess of 10 percent for neuropathy of the left 
arm.  At most, it appears that the veteran's disability is 
limited to loss of sensation.  In fact, EMG studies have 
consistently been noted to be normal, and the veteran has not 
displayed any other evidence of paralysis, such as atrophy of 
the extremity, during the course of this claim.  As such, the 
veteran has not been shown to have moderate incomplete 
paralysis, as demonstrated by objective evidence.  The Board 
acknowledges the veteran's subjective complaints, but finds 
that these are contradicted with objective medical evidence, 
and to a large extent, his own assertions made for other 
reasons.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that neuropathy of the 
left arm has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  The current rating contemplates reduction 
in earning capacity, and a failure to meet the physical 
qualifications of one particular job from one particular 
employer does not rise to "marked" interference with 
employment.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).





ORDER

An evaluation in excess of 10 percent for neuropathy of the 
left arm is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

